DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/05/2021. 
Claim(s) 1 and 4-17 are currently pending. 
Claim(s) 2-3 have been canceled. 
Claim(s) 15-17 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261069, Nakura in view of US 2018/0159173, Chika and US 2018/0123129, Takaoka et al.
Regarding claims 1, 4, 7 and 8 
	The limitation following the term “or” are considered in the alternative.
Nakura teaches a method for charging a lithium-ion secondary battery [Abstract and 0181], comprising: 
charging a lithium-ion secondary battery by performing constant-current charge until a set voltage is reached (the battery is charged under a constant current until a battery voltage of 3.6 V is reached) [paragraph 0181], wherein the set voltage is from 3.4 V to 3.8 V (3.6 V) [paragraphs 0181 and 0183], the lithium-ion secondary battery comprising: 
1±α[Me]2O, where Me comprises Mn and a metal such as Ni, and wherein the positive electrode active material comprises a spinel framework) [paragraphs 0022-0024];
a negative electrode comprising a negative electrode active material comprising a lithium titanium complex oxide [0039-0041]; and 
an electrolytic solution comprising a nonaqueous solvent comprising dimethyl carbonate [paragraph 0073-0074].
The set voltage of Nakura i.e., 3.6 V [paragraphs 0181 and 0183], falls within the claimed ranges of from 3.4 V to 3.8 V (instant claim 1), more than 3.4 V to 3.8 V (instant claim 4), from 3.5 V to 3.8 V (instant claim 7), and from 3.5 V to 3.7 V (instant claim 8).  
It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Nakura further teaches that the solvent can be at least one selected from a list including dimethyl carbonate (DMC) [paragraphs 0073-0074].  Accordingly, Nakura teaches a content of the DMC being more than 70% by volume with respect to a total amount of the nonaqueous solvent (in the case that DMC is used as a solvent, DMC comprises 100% by volume).
As further clarification, Chika teaches a lithium ion secondary battery comprising an electrolytic solution including a nonaqueous solvent comprising a linear carbonate 
Nakura and Chika are analogous inventions in the field of lithium ion secondary batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrolytic solution in Nakura to comprise from 60 to 90% by volume of dimethyl carbonate, as in Chika, so that the viscosity of the solution does not become excessively high, the cycle property is improved, and the decrease of the electroconductivity of the nonaqueous electrolytic solution is prevented [Chika, paragraphs 0016 and 0056].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the limitation “a capacity ratio between a negative electrode capacity of the negative electrode and a positive electrode capacity of the positive electrode (negative electrode capacity/positive electrode capacity) is 1 or less”, Takaoka teaches that when the capacity ratio (B/A) between a negative electrode capacity (B) and a positive electrode capacity (A) is less than 0.8, the capacity of negative electrode 1 may dip significantly compared with that of positive electrode 2. Therefore, when 
Modified Nakura and Takaoka are analogous inventions in the field of lithium-ion secondary batteries.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a capacity ratio between a negative electrode capacity and a positive electrode capacity within a range of between 0.8 and 1.3, as in Nakura, so that the risk of short-circuiting is avoided and excessive side reactions are not involved in electrode reactions [Takaoka, paragraphs 0103-0104].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 15
Nakura teaches the method for charging a lithium-ion secondary battery as set forth above, wherein the content of the dimethyl carbonate is from 60 to 90% by volume of dimethyl carbonate [Nakura, paragraphs 0073-0074; Chika, paragraphs 0016 and 0056].

The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Claims 5, 6, 9-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261069, Nakura in view of US 2010/0264929, Ugaji et al., US 2018/0159173, Chika and US 2018/0123129, Takaoka et al.
Regarding claims 5, 6 and 9-14
Nakura teaches a power storage device (corresponding to a power source for use in, for example, automobiles) comprising a lithium-ion secondary battery system comprising a lithium ion secondary battery [paragraphs 0003-0004], the lithium-ion secondary battery comprising: 
a positive electrode comprising a positive electrode active material comprising a spinel-type lithium nickel manganese complex oxide (the positive electrode active material is represented by the composition formula Li1±α[Me]2O, where Me comprises Mn and a metal such as Ni, and wherein the positive electrode active material comprises a spinel framework) [paragraphs 0022-0024];
a negative electrode comprising a negative electrode active material comprising a lithium titanium complex oxide [0039-0041]; and 

wherein the lithium ion secondary battery is charged by performing constant-current charge until a set voltage is reached (the battery is charged under a constant current until a battery voltage of 3.6 V is reached) [paragraph 0181], wherein the set voltage is from 3.4 V to 3.8 V (3.6 V) [paragraphs 0181 and 0183].
The set voltage of Nakura i.e., 3.6 V [paragraphs 0181 and 0183], falls within the claimed ranges of from 3.4 V to 3.8 V (instant claims 5 and 6), more than 3.4 V to 3.8 V (instant claims 9 and 12), from 3.5 V to 3.8 V (instant claims 10 and 13), and from 3.5 V to 3.7 V (instant claims 11 and 14).  
It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Nakura further teaches that the solvent can be at least one selected from a list including dimethyl carbonate (DMC) [paragraphs 0073-0074].  Accordingly, Nakura teaches a content of the DMC being more than 70% by volume with respect to a total amount of the nonaqueous solvent (in the case that DMC is used as a solvent, DMC comprises 100% by volume).
Nakura does not teach a charge controller configured to charge the lithium ion battery by the method as set forth above.

Nakura and Ugaji are analogous inventions in the field of lithium-ion battery systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakura to comprise a charge controller, as in Ugaji, in order to control the charging of the lithium ion battery thereby suppressing suppress the progression of the deterioration according to the estimated lifetime [Ugaji, paragraphs 0075-0076].
As further clarification with regards to the content of DMC within the non-aqueous solvent, Chika teaches a lithium ion secondary battery comprising an electrolytic solution including a nonaqueous solvent comprising a linear carbonate such as dimethyl carbonate [paragraph 0003], wherein when the content of the dimethyl carbonate (i.e. linear carbonate) is in a range of 60 to 90 % by volume relative to the total volume of the nonaqueous solvent, the viscosity of the solution does not become excessively high, the cycle property is improved, and the decrease of the electroconductivity of the nonaqueous electrolytic solution is prevented [paragraphs 0016 and 0056].
Modified Nakura and Chika are analogous inventions in the field of lithium ion secondary batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrolytic solution in modified Nakura to comprise from 60 to 90% by volume of dimethyl carbonate, as in Chika, so that the viscosity of the solution does not become excessively high, the cycle property is 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the limitation “a capacity ratio between a negative electrode capacity of the negative electrode and a positive electrode capacity of the positive electrode (negative electrode capacity/positive electrode capacity) is 1 or less”, Takaoka teaches that when the capacity ratio (B/A) between a negative electrode capacity (B) and a positive electrode capacity (A) is less than 0.8, the capacity of negative electrode 1 may dip significantly compared with that of positive electrode 2. Therefore, when overcharged, lithium deposition potential may occur in negative electrode 1, and battery 10 may face a risk of short circuiting. [Paragraph 0103].  Takaoka further teaches that when the capacity ratio (B/A) exceeds 1.3 between negative electrode 1 and positive electrode 2 as they face each other, excessive side reactions may be caused in the negative-electrode active material not involved in electrode reactions, and unwanted gas may be generated when such side reactions occur in the sealed case. [paragraph 0104]. 
Modified Nakura and Takaoka are analogous inventions in the field of lithium-ion secondary batteries.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a capacity ratio between a negative electrode capacity and a positive electrode capacity within a range of between 0.8 and 1.3, as in Nakura, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 16-17
Modified Nakura teaches the method for charging a lithium-ion secondary battery as set forth above, wherein the content of the dimethyl carbonate is from 60 to 90% by volume of dimethyl carbonate [Nakura, paragraphs 0073-0074; Chika, paragraphs 0016 and 0056].
It is noted that the limit of the range disclosed by Chika i.e., 90%, is so close to the limit set forth by the claim, that one would reasonably expect for them to have the same properties.
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)

Response to Arguments
Applicant’s arguments, see Remarks Filed on 06/16/2020, with respect to the rejection of claim(s) 1 and 4-14 under 35 U.S.C. §103 have been considered but are 
Applicant argues that Chika discloses in paragraph [0096] that "[t]ne lithium
secondary battery in the present invention has excellent electrochemical characteristics in a broad temperature range even when a final charging voltage is 4.2 V or more, particularly 4.3 V or more, and furthermore, the characteristics are favorable even at 4.4 V or more." 
Applicant argues that Chika contemplates charging a lithium-ion secondary battery having an electrolytic solution including a nonaqueous solvent comprising a linear carbonate such as dimethyl carbonate in the content ranging from 60 to 90% by volume relative to the total volume of the nonaqueous solvent to a high voltage of 4.2V or more.
Applicant further argues that the prior art of record does not disclose the content of dimethyl carbonate being more than 90 % by volume with respect to the total amount of the nonaqueous solvent.
Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Chika was merely relied upon for its disclosure of the content of dimethyl carbonate within the solvent.  
Chika teaches a content of the dimethyl carbonate (i.e. linear carbonate) in a range of 60 to 90 % by volume relative to the total volume of the nonaqueous solvent such that the viscosity of the solution does not become excessively high, the cycle property is improved, and the decrease of the electroconductivity of the nonaqueous electrolytic solution is prevented [paragraphs 0016 and 0056].
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Further, it is noted that the newly cited reference Nakura teaches that the solvent may be one selected from a known list of materials including dimethyl carbonate (DMC) (see paragraph 0074].  Accordingly, a solvent only including DMC is within the ambit of Nakura.  Further, the limit of the range disclosed by Chika i.e., 90%, is so close to the limit set forth by the claim, that one would reasonably expect for them to have the same properties.  The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721